DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Wi-Fi, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized entirely wherever it appears [including the Drawings] or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/053978 A 1 (hereinafter NTT). For purposes of examination, Examiner cites to English language equivalent EP 3 852 460 A 1.  The Prior Art has been provided by Applicant.

As to claim 1, NTT discloses a method comprising: receiving, by a wireless device, one or more configuration parameters indicating a plurality of physical uplink control channel (PUCCH) resources for uplink transmission ([0012]: "For a UE, parameters (PUCCH configuration information, PUCCH­Config) required for PUCCH transmission may be configured through higher layer signaling. The PUCCH configuration information may include a list of PUCCH resource set information (for example, PUCCH­ResourceSet) and a list of PUCCH spatial relation information (for example, PUCCH-SpatialRelationlnfo). ", [0013]: "The higher layer signaling may be, for example, any one or combinations of RRC (Radio Resource Control) signaling, MAC (Medium Access Control) signaling, broadcast information, and the like.'); receiving one or more activation commands indicating a plurality of spatial relations for the plurality of PUCCH resources ([0027]: "The UE may receive a MAC CE that activates or deactivates the PUCCH spatial relation information (PUCCH spatial relation information activation/deactivation MAC CE, PUCCH spatial relation information indicator MAC CE).", [0106]: "The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource.”); and transmitting, via the plurality of PUCCH resources and using a plurality of spatial domain transmission filters associated with the plurality of spatial relations, repetitions of an uplink signal ([0110]: "The UE may repeatedly transmit one piece of UCI by using a plurality of PUCCH resources corresponding to a respective plurality of PDSCHs and a plurality of pieces of PUCCH spatial relation information corresponding to the respective plurality of PDSCHs. ", the Uplink Control Information (UCI) is the uplink signal; [0024] “The PUCCH spatial relation information may indicate a plurality of candidate beams (spatial domain filters) for PUCCH transmission.”).

As to claim 2, NTT further discloses the method of claim 1, further comprising: receiving a medium access control (MAC) activation command indicating: a first PUCCH resource of the plurality of PUCCH resources (para. 0106 “The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource”) ; a first spatial relation of the plurality of spatial relations  (para. 0106 “The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource”) ; and a second spatial relation of the plurality of spatial relations  (para. 0106 “The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource”); and transmitting, via the first PUCCH resource, repetitions of a second uplink signal using at least a first spatial domain transmission filter associated with the first spatial relation and a second spatial domain transmission filter associated with the second spatial relation (para. 0103 "The UE may repeatedly transmit one piece of UCI by using one PUCCH resource and a plurality of pieces of PUCCH spatial relation information corresponding to a respective plurality of PDSCHs.", the Uplink Control Information (UCI) is the uplink signal; [para. 0024] “The PUCCH spatial relation information may indicate a plurality of candidate beams (spatial domain filters) for PUCCH transmission.”).

As to claim 3, NTT further discloses the method of claim 1, wherein the uplink signal comprises at least one of: a channel state information (CSI) report (para. 0138, “UCI type may be CSI”); a scheduling request (SR); or a hybrid automatic repeat request acknowledgement (HARQ-ACK) (para. 0140, “UCI including an HARQ-ACK”).

As to claim 4, NTT further discloses the method of claim 1, wherein the one or more activation commands indicate a spatial relation, of the plurality of spatial relations, associated with each PUCCH resource of the plurality of PUCCH resources ([0106]: "The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource.”, fig. 7, indicator MAC CE with PUCCH resource set group ID).

As to claim 5, NTT further discloses the method of claim 1, wherein the one or more configuration parameters indicate, for each of the plurality of PUCCH resources, a PUCCH resource index (para. 0012, PUCCH configuration information; para. 0015, PUCCH  resource set information may include a list of PUCCH resource indices).

As to claim 6, NTT further discloses the method of claim 1, wherein the one or more configuration parameters comprise an indication whether to use, for the uplink transmission, a plurality of spatial domain transmission filters or a single spatial domain transmission filter ([0027]: "The UE may receive a MAC CE that activates or deactivates the PUCCH spatial relation information (PUCCH spatial relation information activation/deactivation MAC CE, PUCCH spatial relation information indicator MAC CE)."; [para. 0024] “The PUCCH spatial relation information may indicate a plurality of candidate beams (spatial domain filters) for PUCCH transmission.”).

As to claim 7, NTT further discloses the method of claim 1, further comprising receiving at least one transport block, wherein the uplink signal comprises a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the at least one transport block (para. 0139, In a case that UCI is triggered by DCI, i.e. transport block, the UE may transmit the UCI in accordance with at least one of Aspects 1 to 5. In a case that the UCI includes an HARQ-ACK, the UE may transmit the UCI in accordance with at least one of Aspects 1 to 5.).

As to claim 8, NTT discloses a method comprising: receiving, by a wireless device, a medium access control (MAC) activation command indicating: a physical uplink control channel (PUCCH) resource ([0012]: "For a UE, parameters (PUCCH configuration information, PUCCH­Config) required for PUCCH transmission may be configured through higher layer signaling. The PUCCH configuration information may include a list of PUCCH resource set information (for example, PUCCH­ResourceSet) and a list of PUCCH spatial relation information (for example, PUCCH-SpatialRelationlnfo). ", [0013]: "The higher layer signaling may be, for example, any one or combinations of RRC (Radio Resource Control) signaling, MAC (Medium Access Control) signaling, broadcast information, and the like.'); a first spatial relation (para. 0106 “The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource”); and a second spatial relation (para. 0106 “The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource”); activating the first spatial relation and the second spatial relation for the PUCCH resource (para. 0106 “The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource”); and transmitting, via the PUCCH resource, repetitions of an uplink signal using at least a first spatial domain transmission filter associated with the first spatial relation and a second spatial domain transmission filter associated with the second spatial relation (para. 0103 "The UE may repeatedly transmit one piece of UCI by using one PUCCH resource and a plurality of pieces of PUCCH spatial relation information corresponding to a respective plurality of PDSCHs.", the Uplink Control Information (UCI) is the uplink signal; [para. 0024] “The PUCCH spatial relation information may indicate a plurality of candidate beams (spatial domain filters) for PUCCH transmission.”, i.e. the filters are associated with the N pieces of PUCCH spatial relation information).

As to claim 9, NTT further discloses the method of claim 8, further comprising: receiving one or more configuration parameters indicating at least one physical uplink control channel (PUCCH) resource, wherein the at least one PUCCH resource comprises the PUCCH resource ([0012]: "For a UE, parameters (PUCCH configuration information, PUCCH­Config) required for PUCCH transmission may be configured through higher layer signaling. The PUCCH configuration information may include a list of PUCCH resource set information (for example, PUCCH­ResourceSet) (i.e. indicating PUCCH resource) and a list of PUCCH spatial relation information (for example, PUCCH-SpatialRelationlnfo). "; para. 0106 “The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource”).

As to claim 10, NTT further discloses the method of claim 8, wherein the uplink signal comprises at least one of: a channel state information (CSI) report (para. 0138, “UCI type may be CSI”); a scheduling request (SR); or a hybrid automatic repeat request acknowledgement (HARQ-ACK) (para. 0140, “UCI including an HARQ-ACK”).


As to claim 11, NTT further discloses the method of claim 8, wherein the MAC activation command further comprises an indication of whether a field comprising the second spatial relation is present in the MAC activation command, and wherein the activating the first spatial relation and the second spatial relation is based on the indication indicating that the field is present (para. 0106-0107, The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource. The N pieces of PUCCH spatial relation information may be associated with N PDSCHs (transmission points). The UE may transmit the same UCI by using each of the N pieces of PUCCH spatial relation information activated.  The PUCCH spatial relation information indicator MAC CE may include one PUCCH resource index and N sets of S.sub.i fields. Each set of S.sub.i fields may include M bits. M may be 8 or any other number. The N sets of S.sub.i fields may be associated with respective N PDSCHs (transmission points). For each set of S.sub.i fields, one Si field corresponding to the PUCCH spatial relation information activated may exclusively be set to 1.)

As to claim 12, NTT further discloses the method of claim 8, further comprising receiving an indication whether to use, for the repetitions of the uplink signal, a plurality of spatial domain transmission filters or a single spatial domain transmission filter ([0027]: "The UE may receive a MAC CE that activates or deactivates the PUCCH spatial relation information (PUCCH spatial relation information activation/deactivation MAC CE, PUCCH spatial relation information indicator MAC CE)."; [para. 0024] “The PUCCH spatial relation information may indicate a plurality of candidate beams (spatial domain filters) for PUCCH transmission.”).

As to claim 13, NTT further discloses the method of claim 8, further comprising receiving at least one transport block, wherein the uplink signal comprises a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the at least one transport block (para. 0139, In a case that UCI is triggered by DCI, i.e. transport block, the UE may transmit the UCI in accordance with at least one of Aspects 1 to 5. In a case that the UCI includes an HARQ-ACK, the UE may transmit the UCI in accordance with at least one of Aspects 1 to 5.)..

As to claim 14, NTT further discloses the method of claim 8, further comprising receiving one or more configuration parameters indicating: a PUCCH resource index for the PUCCH resource (para. 0108, MAC CE may include one PUCCH resource index); a first spatial relation index for the first spatial relation (para. 0108, MAC CE may include N PUCCH spatial relation information indices); and a second spatial relation index for the second spatial relation (para. 0108, MAC CE may include N PUCCH spatial relation information indices).

As to claim 15, NTT discloses a method comprising: receiving, by a wireless device, one or more configuration parameters indicating a plurality of physical uplink control channel (PUCCH) resources for uplink transmission, wherein the plurality of PUCCH resources comprises at least a first PUCCH resource and a second PUCCH resource  ([0012]: "For a UE, parameters (PUCCH configuration information, PUCCH­Config) required for PUCCH transmission may be configured through higher layer signaling. The PUCCH configuration information may include a list of PUCCH resource set information (for example, PUCCH­ResourceSet) and a list of PUCCH spatial relation information (for example, PUCCH-SpatialRelationlnfo). ", [0013]: "The higher layer signaling may be, for example, any one or combinations of RRC (Radio Resource Control) signaling, MAC (Medium Access Control) signaling, broadcast information, and the like.'; para. 0023, “PUCCH resources in each PUCCH resource set”); receiving one or more activation commands indicating: a first spatial relation associated with the first PUCCH resource ([0106]: "The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource.”, fig. 7, indicator MAC CE with PUCCH resource set group ID, i.e. the set, also included in the MAC CE, pertains to multiple resources, therefore the spatial relation information pertains to resources as well); and a second spatial relation associated with the second PUCCH resource ([0106]: "The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource.”, fig. 7, indicator MAC CE with PUCCH resource set group ID, i.e. the set, also included in the MAC CE, pertains to multiple resources, therefore the spatial relation information pertains to resources as well); transmitting, via the first PUCCH resource and using a first spatial domain transmission filter associated with the first spatial relation, an uplink signal (para. 0110, “The UE may repeatedly transmit one piece of UCI by using a plurality of PUCCH resources corresponding to a respective plurality of PDSCHs and a plurality of pieces of PUCCH spatial relation information corresponding to the respective plurality of PDSCHs”; [para. 0024] “The PUCCH spatial relation information may indicate a plurality of candidate beams (spatial domain filters) for PUCCH transmission.”); and transmitting, via the second PUCCH resource and using a second spatial domain transmission filter associated with the second spatial relation, a repetition of the uplink signal (para. 0110, “The UE may repeatedly transmit one piece of UCI by using a plurality of PUCCH resources corresponding to a respective plurality of PDSCHs and a plurality of pieces of PUCCH spatial relation information corresponding to the respective plurality of PDSCHs”; [para. 0024] “The PUCCH spatial relation information may indicate a plurality of candidate beams (spatial domain filters) for PUCCH transmission.”).

As to claim 16, NTT further discloses the method of claim 15, wherein the receiving the one or more activation commands comprises receiving a medium access control (MAC) activation command comprising: a first field indicating the first PUCCH resource (figs. 2, 7, para. 0080, R field….PUCCH resource index; PUCCH Resource ID); a second field indicating the first spatial relation  (para. 0106-0107, "The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource.”; For each set of S.sub.i fields, one Si field corresponding to the PUCCH spatial relation information activated may exclusively be set to 1.); and a third field indicating the second spatial relation (para. 0106-0107, "The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource.”;  For each set of S.sub.i fields, one Si field corresponding to the PUCCH spatial relation information activated may exclusively be set to 1.).

As to claim 17, NTT further discloses the method of claim 15, wherein the uplink signal comprises at least one of: a channel state information (CSI) report (para. 0138, “UCI type may be CSI”); a scheduling request (SR); or a hybrid automatic repeat request acknowledgement (HARQ-ACK) (para. 0140, “UCI including an HARQ-ACK”).


As to claim 18, NTT further discloses the method of claim 15, further comprising receiving a second activation command indicating, for each PUCCH resource of the plurality of PUCCH resources, at least two spatial relations (para. 0050, “The UE may receive PUCCH spatial relation information indicator MAC CEs”; ([0106]: "The PUCCH spatial relation information indicator MAC CE may activate N pieces of PUCCH spatial relation information at a time for one PUCCH resource.”, fig. 7, indicator MAC CE with PUCCH resource set group ID, i.e. the set, also included in the MAC CE, pertains to multiple resources, therefore the spatial relation information pertains to resources as well).

As to claim 19, NTT further discloses the method of claim 15, wherein the one or more configuration parameters indicate, for each of the plurality of PUCCH resources, a PUCCH resource index (para. 0108, MAC CE may include one PUCCH resource index).

As to claim 20, NTT further discloses the method of claim 15, wherein the one or more configuration parameters comprise an indication whether to use, for the uplink transmission, a plurality of spatial domain transmission filters or a single spatial domain transmission filter ([0027]: "The UE may receive a MAC CE that activates or deactivates the PUCCH spatial relation information (PUCCH spatial relation information activation/deactivation MAC CE, PUCCH spatial relation information indicator MAC CE)."; [para. 0024] “The PUCCH spatial relation information may indicate a plurality of candidate beams (spatial domain filters) for PUCCH transmission.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220045893 A1 discloses in a case that two pieces of PUCCH spatial related information indicating PUCCH spatial transmission filters (transmit beams) are configured, information indicating ACK/NACK of one transport block is transmitted at the same timing in two spatial transmission filters. The terminal apparatus 4A can alternately transmit information indicating ACK/NACK of one transport block with two spatial transmission filters. At this time, the resources that configure the UCI including information indicating ACK/NACK transmitted alternately with two spatial filters may be configured to the same slot or may be configured to two continuous slots (para. 0193).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463